Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A2, claims 1-10 in the reply filed on 02/16/2021 is acknowledged. The traversal on the ground(s) that Fig. 6 and Fig. 8-10 should be included in Species A2. The examiner agrees to include these Figures as part of the elected Species A2.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US Pub. 2006/0040472).
Regarding independent claim 1, Tamura teaches a manufacturing method of a semiconductor device (Figs. 1A-1D; para. 0022-0034) including a substrate (1) having a front surface and a rear surface (1g), and a film (2) attached to the rear surface, the manufacturing method comprising: 
attaching the film (2) on the rear surface (para. 0023); 
providing a rear surface side groove by half-cutting the substrate from the rear surface together with the film (Fig. 1A; para. 0023); 
attaching a protective member (5) to the film after the providing the rear surface side groove (Fig. 1B); and 
providing a front surface side groove connected to the rear surface side groove by dicing the substrate from the front surface after the attaching the protective member (Figs. 1B-1C; para. 0024-0026).
Re claim 9, Tamura teaches wherein in the providing the front surface side groove, the dicing is performed in a state where a dicing blade and the protective member are separated from each other (Figs. 1B-1C; para. 0024-0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Pub. 2006/0040472) in view of Orcutt (US Pat. 5,904,548).
Re claim 10, Tamura teaches wherein the rear surface side groove is provided to have a depth greater than a length of a rounded tip portion of the dicing blade (Fig. 1A).
Tamura teaches wherein in the providing the front surface side groove, the dicing is performed with a laser instead of with a dicing blade, as claimed.
Orcutt teaches a similar method wherein both the front and rear grooves are formed with a dicing blade. 
It would have been obvious to one of ordinary skill in the art at the time of filing that the front surface side groove could predictable be formed with a dicing blade instead of a laser because it is considered obvious to substitute one known method for another (MPEP 2143, I , B).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claim 2, there in no, teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein…the half-cutting the substrate is performed to cause an anti-fold strength of a portion of the substrate interposed between the rear surface side groove and the front surface to be higher than an anti-fold strength at which the 
Re claims 3-8, there in no, teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the providing the front surface side groove includes providing a first front surface side groove, and then providing a second front surface side groove having a width smaller than a width of the first front surface side groove in a bottom of the first front surface side groove to cause the front surface side groove to have a stepped shape whose width decreases toward the rear surface…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816